

Exhibit 10.11
(English Translation)


Workshop Lease and Processing Cooperation Agreement


Dalian Shengyang Heavy Industry Co, Ltd. (hereafter Party A)


Daliang Heavy Mining Equipment Manufacturing Co, Ltd (hereafter Party B)


Party A is hereby to let the workshop, office space and the affixed equipments
to Party B, and Party B also provides Service of Semi-Processed Manufacture to
Party A. After negotiation, both parties agree to the following provisions:


Article One               Workshop, Office Space, machine and Other Facilities
 
1)
Area of Workshop:
3,600 m²;
         
2)
Area of Office Space:
64 m²,    Area of Office in Workshop
40m²
       
3)
Equipments:
Bridge Crane : 50/10t*28.5m
2
           
Semi-gantry cranes 2.8t*13.5m
4

 

 
4)
Other Facilities: Pipelines delivering Oxygen, Carbon Dioxide, Cutting Gas and
etc, Gas Tank,  Electrical Distribution Room

 
Article Two              Term of Lease


 
1)
The term of lease for workshop, office space, machinery equipments and the other
facilities mentioned in Article One is two years;



 
2)
At the end of two year term, if Party B wishes to renew, the price shall be
re-negotiated, and Party B shall have right of “first refusal” when considering
renewal.



 
3)
Given circumstance emerging to Party A, it shall give Party B a three month
notice in the second year of the lease in order to repossess the premise.



Article Three            The annual rent is RMB 600,000 even.


Article Four              Unless approved by Party A, Party B shall not change
the existing structure of premise.  If laying a foundation for equipment is
necessary, under the condition that the main structure of premise is not to be
affected, the construction shall be proceeded only with the approval of Party
A.  The premise shall remain “as is” after it is used.

 
 

--------------------------------------------------------------------------------

 


Article Five               The ownership of workshop, office space, machinery
equipments and the other facilities mentioned in the Article One is in the title
of Party A, which Party B shall not account for its asset. Immediate after the
day of lease signed, Party B shall has right to manage and maintain the premise,
but is required to submit report of management to Party A upon request.  If
Party B decides not to renew, it is required to repair the damaged machine and
equipments to “as is”.


Article Six                               The gas and power used by Party B
shall be measured by separated ammeter.  The amount of use is to be charged
based on the data collected from the meter-reading.


Article Seven            Any short term, temporary and small space use of Gantry
Crane space is free. But the long term or large space use will be charged,
generally at the rate of RMB 4 per square meter per day.


Article Eight              If Party B decides to process parts in the factory of
Party A, Party A shall give priority to such consideration. The price shall be
negotiated by both parties.  Generally Party A is charging in according to the
following fee schedule:


 
a)
1000t Hydraulic Press :
RMB 300/hour;



Unit price for processing


PL6-14= RMB 800/T; pl16-32= RMB 900/t ; PL32 and up = RMB 1000 / t.


 
b)
Pretreatment of steel shot: Sa2.5 = RMB 300/t, Sa2 = RMB 250/t.



 
c)
Bending Machine (Folding Machine) :



PL6-14 = RMB 850/t, PL16-32 = RMB 950/t, PL32 and up = RMB 1050/t.


 
d)
Machine Processing :



130 mm Boring Bed                        RMB 900 / unit ;


Mid-size Boring Bed                       RMB 700 / Unit ;


5m Vertical Lathe                            RMB 1200 / Unit ;


12502   Lathe                                   RMB 1200 / Unit ;


Digital Controlled Lathe    RMB 800 / Unit;

 
 

--------------------------------------------------------------------------------

 


Other Machines:                   RMB 600 / Unit ;


Steel Part Processing                     RMB 2000 / t.


 
e)
Painting: 35 Micron Film = RMB 4 / square meter.



Article Eight             Payment


 
1)
50% of rent is immediately payable on the day of lease, another 50% is payable
after six months of the day of lease



 
2)
Processing service, power and water are billed monthly, 100% payable within the
first 10 days of the immediately successive month



Article Nine              Party A and B shall abide to this agreement and shall
resolve dispute through negotiation.


Article Ten                This agreement has two original copies, each held by
Party A and Party B.


Party A: Dalian Shengyang Heavy Industry Co, Ltd
Party B : Daliang Heavy Mining Equipment Manufacturing Co, Ltd


Seal in Red : Dalian Shengyang Heavy Industry Co, Ltd
Seal in Red : Dalian Heavy Mining Equipment Manufacturing Co, Ltd


Signature : /s/ Sun, Yong Lv
Signature: /s/ Li, Dong
   
Date:    August, 10, 2010
Date : August 10, 2010


 
 

--------------------------------------------------------------------------------

 